In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: January 24, 2020

* * * * * * * * * * * * * *                *
JUDITH MORA,                               *       No. 17-1945V
                                           *
              Petitioner,                  *       Special Master Sanders
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *       Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                        *       Vaccine; Transverse Myelitis (“TM”)
                                           *
              Respondent.                  *
* * * * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.
Christine M. Becer, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

         On December 14, 2017, Judith Mora (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine she received on
October 19, 2015, caused her to develop transverse myelitis (“TM”). See Stip. at 1, ECF No. 42;
Pet. at 1. Petitioner further alleged that she experienced the residual effects of her injury for more
than six months. Stip. at 1.

        On January 10, 2020, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu vaccine
caused Petitioner’s alleged TM, or any other injury. Id. at 1–2. Nevertheless, the parties agree to
the joint stipulation, attached hereto as Appendix A. I find the stipulation reasonable and adopt it
as the decision of the Court in awarding damages, on the terms set forth therein.




1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
The parties stipulate that Petitioner shall receive the following compensation:

                A lump sum of $229,693.36 in the form of a check payable to
                [P]etitioner. This amount represents compensation for all damages,
                including pain and suffering and past and future unreimbursable
                expenses, that would be available under 42 U.S.C. § 300aa-15(a).

Id. at 2.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.


                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                               )
JUDITH MORA,                                   )
                                               )
               Petitioner,                     )
                                               )       No. 17-1945V
       V.                                      )       Special Master Sanders
                                               )       ECF
SECRETARY OF HEALTH AND                        )
HUMAN SERVICES,                                )
                                               )
               Respondent.                     )


                                          STIPULATION

       The parties hereby stipulate to the following matters:

        1. Judith Mora, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U .S.C. §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of an

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3(a).

       2. Petitioner received the flu vaccine on October 19, 2015 .

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered transverse myelitis ("TM") as a result of receiving

the flu vaccination, and further alleges that she experienced the residual effects of her injury for

more than six months .

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that the flu vaccine caused petitioner to suffer TM or any other
mJury.

         7. Maintaining their above-stated positions, the pmiies nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the te1ms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

         A lump sum of $229,693.36 in the form of a check payable to petitioner. This
         amount represents compensation for all damages, including pain and suffering
         and past and future unreimbursable expenses, that would be available under 42
         U.S.C. § 300aa-15(a).

         9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to fu1iher proceedings

before the special master to award reasonable attorneys' fees and costs incmTed in proceeding

upon this petition.

         10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S .C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

l 5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever iITevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 19, 2015, as

alleged by petitioner in a petition for vaccine compensation filed on or about December 14,

2017, in the United States Court of Federal Claims as petition No. 17-1945V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                    3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conf01mity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

paiiies hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The paiiies fmiher agree and understand that the award described in this

Stipulation may reflect a compromise of the parties ' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner to develop TM or

any other injury.

        18. All 1ights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I


                                                  4
 Respel'.lfull y su bmillcd.

 PE'f'ITIONER:




ATTORNEY OF RECORD FOR                              AUTHORIZED REPRESENTATIVE
PETITIONER :                                        OF THE ATTORNEY GENERAL:



~J     CH(N{ h~
 RON/\LD C. HO~:R
                        ~{l_~
                           ~uLP 83. \ Cc'>C7i       .J-.---------

                                                              RINE E. f-U'. EVFS
                                                                                    t~
 Co nway I lorn cr P.C.                             Deputy Director
 16 Shawm ut Street                                 To rts Branch
 [1nston . MA 02 11 (i                              Civi l Divi sion
  1·e1: (617) 695 - 1990                            U.S. Departm ent of'.lu sticc
                                                    P.O . Hox 146
                                                    Benjamin Franklin Station
                                                    Washington , DC 20044-01 46


 AUTHORIZED REPRESENTATIVE                          ATTORNEY OF RECORD FOR
 OF THE SECRETARY OF HEALTH                         RESPONDENT:
 AND HUlVIAN SERVICES:


                                                      (!~
                                                        _
 T/\tv{AR A OVERBY. M.~                             CH RI STINE M. HFCER
 Acting Director. Divi sion o l' ln,iury            Trial Atto rn ey
 Compensat ion Progra ms                            Torts Hranch , Civil Divi sion
 Healthcare Systems Bureau                          U.S. Department orJ usticc
 U.S. Dcpmtm e nt of Health                         P.O . Box f 46
 and I lu111a11 Serv ices                           Ren_j amin Franklin Station
 5600 Fishe rs Lane                                 Washin gton , DC 20044-0146
 Park lawn Bu il ding. Ma il Stop 08N 1468          Te l: (202) 6 16-3665
 Rockville. MD 20857


 Dated:    J!L9./'--?-0
                    __,.,_o___       _




                                                5